                  Case 21-10883-CTG              Doc 224       Filed 07/29/21        Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      ) Chapter 11
                                                            )
AVADIM HEALTH, INC., et al.,1                               ) Case No. 21-10883 (CTG)
                                                            )
                                     Debtors.               ) (Jointly Administered)
                                                            )

     SECOND AMENDED2 NOTICE OF AGENDA FOR HEARING SCHEDULED FOR
      AUGUST 2, 2021 AT 1:00 P.M.3 (PREVAILING EASTERN TIME), BEFORE THE
     HONORABLE CRAIG T. GOLDBLATT BANKRUPTCY JUDGE, AT THE UNITED
    STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, LOCATED
         AT 824 NORTH MARKET STREET, 3rd FLOOR, COURTROOM NO. 7,
                         WILMINGTON, DELAWARE 19801

              PLEASE TAKE NOTICE: This hearing will be held via Zoom only.
     Any party wishing to appear must register no later than July 29, 2021 at 4:00 p.m. (ET)
                                      at the link below:

https://debuscourts.zoomgov.com/meeting/register/vJItceihrj8sE1GLB-9OJ7uKmp6JPYyw56o



RESOLVED MATTER:

1.        Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors
          to Obtain Postpetition Secured Financing Pursuant to Section 364 of the Bankruptcy
          Code; (II) Authorizing the Debtors to Use Cash Collateral; (III) Granting Liens and
          Superpriority Administrative Expense Claims; (IV) Granting Adequate Protection to the
          Prepetition Lenders; (V) Modifying the Automatic Stay; (VI) Scheduling a Final Hearing,
          and (VII) Granting Related Relief [Filed: 06/01/21] (Docket No. 15).

          Related Documents:

          A.       Notice of Hearing on Debtors' Motion for Entry of Interim and Final Orders (I)
                   Authorizing Debtors to (A) Obtain Postpetition Senior Secured Financing and (B)

1
      The Debtors, along with the last four (4) digits of each Debtor’s federal tax identification number are: Avadim
      Health, Inc. (8411); Avadim Health IP, Inc. (7594); Bionome Properties Corp. (6483); Quality Assurance
      Associates, Inc. (5613); and Relion Manufacturing, Inc. (0430). The Debtors’ business address is 81 Thompson
      Street, Asheville, NC 28803.
2
      Amended items for this agenda are indicated in bold or underlined.
3
      The Court has rescheduled the hearing to August 2, 2021at 1:00 p.m. (prevailing Eastern time).


DOCS_DE:234903.1 05792/002
                Case 21-10883-CTG         Doc 224     Filed 07/29/21     Page 2 of 4




                 Use Cash Collateral, (II) Granting Adequate Protection to Prepetition Secured
                 Parties, (III) Granting Liens and Superpriority Claims, (IV) Modifying the
                 Automatic Stay, (V) Scheduling a Final Hearing, and (VI) Granting Related Relief
                 [Filed 06/01/21] (Docket No. 22).

        B.       Notice of Filing of DIP Credit Agreement [Filed 06/01/211] (Docket No. 26).

        C.       Second Notice of Filing DIP Credit Agreement [Filed 06/02/21] (Docket No. 30).

        D.       [Signed] Interim Order (I) Authorizing Debtors to (A) Obtain Postpetition Senior
                 Secured Financing and (B) Use Cash Collateral, (II) Granting Adequate Protection
                 to Prepetition Secured Parties, (III) Granting Liens and Super priority Claims, (IV)
                 Modifying the Automatic Stay, (V) Scheduling a Final Hearing, and (VI) Granting
                 Related Relief [Filed 06/02/21] (Docket No. 51).

        E.       Notice of Entry of Interim Order and Final Hearing Regarding Debtors Motion
                 Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors to Obtain
                 Postpetition Secured Financing Pursuant to Section 364 of the Bankruptcy Code;
                 (II) Authorizing the Debtors to Use Cash Collateral; (III) Granting Liens and
                 Superpriority Administrative Expense Claims; (IV) Granting Adequate Protection
                 to the Prepetition Lenders; (V) Modifying the Automatic Stay; (VI) Scheduling a
                 Final Hearing, and (VII) Granting Related Relief [Filed 06/03/21] (Docket No. 61).

        F.       Certification of Counsel Regarding Debtors' Motion for Entry of Interim Order and
                 Final Hearing Regarding Debtors Motion Seeking Entry of Interim and Final
                 Orders (I) Authorizing the Debtors to Obtain Postpetition Secured Financing
                 Pursuant to Section 364 of the Bankruptcy Code; (II) Authorizing the Debtors to
                 Use Cash Collateral; (III) Granting Liens and Superpriority Administrative
                 Expense Claims; (IV) Granting Adequate Protection to the Prepetition Lenders; (V)
                 Modifying the Automatic Stay; (VI) Scheduling a Final Hearing, and (VII)
                 Granting Related Relief [Filed 07/23/21] (Docket No. 208).

        G.       [Signed] Final Order (I) Authorizing the Debtors to Obtain Postpetition Senior
                 Secured Financing and (B) Use Cash Collateral, (II) Granting Adequate Protection
                 to Prepetition Secured Parties, (III) Granting Liens and Superpriority Claims, (IV)
                 Modifying the Automatic Stay, and (V) Granting Related Relief [Filed 07/26/21]
                 (Docket No. 209).

        Response Deadline: June 23, 2021. The response deadline for the Committee was
        extended to July 21, 2021 at 5:00 p.m. ET.

        Status: The Court has entered the order on this matter and no hearing is required.

MATTER GOING FORWARD:

2.      Motion for Entry of an Order (A) Authorizing and Approving the Debtors’ Entry Into the
        Stalking Horse APA with the Stalking Horse Bidder, Subject to the Bidding Procedures
        and the Sale Hearing, (B) Approving Bidding Procedures, (C) Scheduling the Bid

                                                  2
DOCS_DE:234903.1 05792/002
                Case 21-10883-CTG        Doc 224      Filed 07/29/21    Page 3 of 4




        Deadlines and the Auction, (D) Scheduling a Hearing to Consider the Transaction, (E)
        Approving the Form and Manner of Notice Thereof, (F) Approving Contract Procedures,
        and (G) Granting Related Relief [Filed: June 1, 2021] (Docket No. 16).

        Related Documents:

        A.       [Signed] Order (A) Approving Bidding Procedures for the Sale of all or
                 Substantially all of the Debtor's Assets, (B) Authorizing and Approving Entry into
                 the Stalking Horse APA, (C) Approving the Designation of the Stalking Horse
                 Bidder, (D) Scheduling a Sale Hearing and Objection deadlines with respect to the
                 Sale, (E) Scheduling an Auction, (F) Approving the Form and Manner of Notice of
                 the Sale Hearing and Auction, (G) Approving Contract Assumption and
                 Assignment Procedures, and (H) Granting Related Relief [Filed 06/23/21] (Docket
                 No. 115).

        B.       Notice of Hearing Notice of Sale, Bidding Procedures, Auction, and Sale Hearing
                 [Filed 06/28/21] (Docket No. 148).

        C.       Notice of Potential Assumption and Assignment of Certain Executory Contracts
                 and Unexpired Leases and Proposed Cure Amounts [Filed 06/28/21] (Docket No.
                 149).

        D.       Supplemental Notice of Potential Assumption and Assignment of Certain
                 Executory Contracts and Unexpired Leases and Proposed Cure Amounts [Filed
                 07/19/21] (Docket No. 194).

        E.       Second Supplemental Notice of Potential Assumption and Assignment of Certain
                 Executory Contracts and Unexpired Leases and Proposed Cure Amounts [Filed
                 07/26/21] (Docket No. 210).

        F.       Notice of Cancellation of Auction and Designation of Successful Bid and
                 Successful Bidder [Filed 07/28/29] (Docket No. 218).

        G.       Notice of Proposed Sale Order [Filed 07/28/21] (Docket No. 219).

        Response Deadline: July 9, 2021 at 5:00 p.m. (ET). The response deadline was extended
        to July 23, 2021 for HE, Inc. and to July 28, 2021 for Black Mountain Center for Research
        and Technology, LLC.

        Response Received:

        A.       Informal comments were received from HE, Inc. and Black Mountain Center for
                 Research and Technology, LLC. Informal inquiries were also received from
                 several contract counterparties in connection with cure amounts.

        B.       Objection of Cigna to Notice of Potential Assumption and Assignment of Certain
                 Executory Contracts and Unexpired Leases and Proposed Cure Amount [Filed
                 07/02/21] (Docket No. 164).

                                                  3
DOCS_DE:234903.1 05792/002
                Case 21-10883-CTG       Doc 224      Filed 07/29/21   Page 4 of 4




        C.       Objection of Life Insurance Company of North America to Notice of Potential
                 Assumption and Assignment of Certain Executory Contracts and Unexpired Leases
                 and Proposed Cure Amounts [Filed 07/02/21] (Docket No. 165).

        D.       CIT Bank N.A.s Limited Objection to Debtors' Notice of Potential Assumption and
                 Assignment of Certain Executory Contracts and Unexpired Leases and Proposed
                 Cure Amounts [Filed 07/06/21] (Docket No. 166).

        E.       ENGS Commercial Finance Co.’s Limited Objection to Debtors’ Notice of
                 Potential Assumption and Assignment of Certain Executory Contracts and
                 Unexpired Leases and Proposed Cure Amounts [Filed 07/09/21] (Docket No. 176).

        Status: This matter is going forward. The Debtors intend to present testimony from
        the following at the hearing: (a) Keith Daniels, the Debtors’ Chief Restructuring
        Officer and (b) J. Scott Victor, Managing Director of SSG Advisors, LLC, the
        Debtors’ investment banker.

 Dated: July 29, 2021                      PACHULSKI STANG ZIEHL & JONES LLP

                                            /s/ Laura Davis Jones
                                           Laura Davis Jones (DE Bar No. 2436)
                                           David M. Bertenthal (CA Bar No. 167624)
                                           Timothy P. Cairns (DE Bar No. 4228)
                                           919 North Market Street, 17th Floor
                                           P.O. Box 8705
                                           Wilmington, Delaware 19899 (Courier 19801)
                                           Telephone: (302) 652-4100
                                           Facsimile: (302) 652-4400
                                           Email: ljones@pszjlaw.com
                                                   dbertenthal@pszjlaw.com
                                                   tcairns@pszjlaw.com

                                           and

                                           CHAPMAN AND CUTLER LLP
                                           Larry G. Halperin
                                           Joon P. Hong
                                           1270 Avenue of the Americas
                                           New York, New York 10020
                                           Telephone: 212-655-6000
                                           Facsimile: 212-697-7210
                                           Email: halperin@chapman.com
                                                  joonhong@chapman.com

                                           Counsel for the Debtors and Debtors in Possession



                                                 4
DOCS_DE:234903.1 05792/002
